 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
      ECONOMY PREMIER ASSURANCE
      COMPANY,
 8
                            Plaintiff,
 9
          v.                                           C19-6 TSZ
10
      TEK-LINE CONSTRUCTION INC.,                      MINUTE ORDER
11    IAN EVENS, TED WATSON, SCOTT
      M. MORRISON, AND CAROL L.
12    MORRISON,
13                          Defendants.

14
        The following Minute Order is made by direction of the Court, the Honorable
15 Thomas S. Zilly, United States District Judge:
             (1)    The stipulated motion filed by the parties to vacate the Judgment by the
16
     Court and reopen this action for further proceedings, docket no. 40, is DENIED.
     Although the parties fail to properly reference it, they seek relief under Federal Rule of
17
     Civil Procedure 60(b)(6), which authorizes the Court to relieve a party from a final
     judgment for “any other reason that justifies relief.” A district court “employ[s] an
18
     equitable balancing test to determine whether to vacate its own unreviewed judgment,
     mooted by the voluntary action of the parties.” Am. Games, Inc. v. Trade Prods., Inc.,
19
     142 F.3d 1164, 1167 (9th Cir. 1998). The court’s orders “are not merely the property of
     private litigants and should stand unless a court concludes that the public interest would
20
     be served by a vacatur.” U.S. Bancorp Mortg. Co. v. Bonner Mall P’ship, 513 U.S. 18,
     26 (1994). The parties do not cite any public interest that would be served by vacatur in
21
     this case. This Court has already closed the case pursuant to its ruling on the Motion for
     Summary Judgment, and any appeal is now untimely. Vacatur would not promote the
22

23

     MINUTE ORDER - 1
 1 conservation of judicial resources. The public’s interest is in settlement before all the
   Court’s work is done. Vacatur would also not promote early settlement because it
 2 encourages parties to “roll the dice” in obtaining a favorable ruling, while giving them
   the opportunity to “wash[] away” any “unfavorable outcome . . . by a settlement related
 3 vacatur.” Id. at 28. Instead, granting the parties’ motion will encourage other parties to
   do in the next case exactly what the parties did here—settle only after the Court resolves
 4 the Motion. Moreover, the parties provide no explanation for their belated request. The
   parties waited nearly two months after the Court entered its Judgment to inform the Court
 5 of settlement. The Court therefore exercises its discretion to decline to set aside or vacate
   the previous judgment entered in this case.
 6
           (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
 7 record.

 8         Dated this 2nd day of December, 2019.

 9                                                   William M. McCool
                                                     Clerk
10
                                                     s/Karen Dews
11                                                   Deputy Clerk
12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
